Citation Nr: 0016440	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-19 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to November 
1946, December 1947 to November 1948, and January 1950 to 
October 1953.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1998 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that in a VA Form 21-4138, Statement in 
Support of Claim, the veteran appears to raise the issue of 
entitlement to service connection for throat cancer.  As this 
issue has not been adjudicated, the matter is referred to the 
RO for further development, as necessary.


FINDING OF FACT

Nicotine dependence did not begin in service and is not 
currently shown.


CONCLUSION OF LAW

The veteran's claim for service connection for nicotine 
dependence is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such claim, his appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claim.  Murphy at 81. 

The United States Court of Veterans Appeals (Court) has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service connected.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1999);  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  "In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) . . .; of incurrence or aggravation of a disease 
or injury in service (lay or medical testimony), . . .; and 
of a nexus between the inservice injury or disease and the 
current disability (medical evidence)."  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

To resolve ambiguity in cases involving claims for service 
connection based on "nicotine dependence" or an addiction 
to smoking, the VA's Office of General Counsel issued a 
precedent opinion in January 1993 holding that direct service 
connection may be granted for a disease diagnosed after 
service discharge when all of the evidence establishes that 
the disease was incurred in service.  VAOPGCPREC 2-93 
(January 13, 1993), citing 38 C.F.R. § 3.303(d).  Precedent 
opinions are binding except to the extent inconsistent with 
binding judicial decisions.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (citing 38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1999) and 38 C.F.R. § 19.5 (1999).  That opinion 
further held that determinations of whether nicotine 
dependence is a disease for compensation purposes are 
essentially an adjudicative matter that must be resolved by 
adjudicative personnel based on accepted medical principles.  
That opinion also noted that if nicotine dependence is a 
disease for compensation purposes and the dependence began in 
service and the resulting tobacco use led to disability, then 
the issue is whether secondary service connection could be 
established for that disability pursuant to 38 C.F.R. § 
3.310(a).  

The Office of General Counsel has noted that the 
determination of whether a veteran is dependent on nicotine, 
is a medical issue and, according to the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th edition (i.e., DSM-IV), at 243 (1994), the 
criteria for diagnosing substance dependence are generally to 
be applied in diagnosing nicotine dependence.  Under those 
criteria, as applied to the specific circumstances 
surrounding nicotine use, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, including 
tolerance despite use of substantial amounts of nicotine, 
persistent desire or unsuccessful efforts to cut down or 
control nicotine use, and continued use of nicotine despite 
knowledge of having a persistent or recurrent physical or 
physiological problem that is likely to have been caused or 
exacerbated by nicotine.  Id. at 181, 243-45.  Similarly, in 
a May 5, 1997, memorandum, the Under Secretary for Health, 
relying upon the criteria set forth in VAOPGCPREC 67-90, 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.

In a subsequent precedent opinion in May 1997, the Office of 
General Counsel held that, assuming that nicotine dependence 
is a disease for VA purposes, if a veteran acquired a 
dependence on nicotine while in service and it was the 
proximate cause of disability or death resulting from the use 
of tobacco products by him, then service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (May 13, 
1997).  It was also reiterated that the answers to these 
dispositive questions must be determined by adjudication 
personnel applying established medical principles to the 
facts of the particular case in question.  Moreover, as to 
the issue of proximate cause, if it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, then it 
must also be determined whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  Such 
supervening causes were said to include sustained remission 
of the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence, or exposure to environmental or occupational 
agents after being discharged from the military.

The veteran contends that he started smoking during active 
service and that he currently has nicotine dependence related 
to his inservice smoking.  With regard to this claim for 
service connection, the determinative issues presented are 
(1) whether the veteran had nicotine dependence during 
service; (2) whether he currently has nicotine dependence; 
and if so, (3) whether his current nicotine dependence is 
etiologically related to his inservice nicotine dependence.

In this case, service medical records for all period of 
active do not show findings or diagnoses of nicotine 
dependence.

A VAMC hospital summary for a period of hospitalization in 
April 1984 indicates that the veteran reported a 30 to 45 
year history of smoking.  Similarly, a September 1985 report 
from Dr. Thomas A. Thompson indicates that the veteran 
reported a history of smoking of approximately 40 years 
duration.  

A January 1987 VA outpatient treatment record indicates that 
the veteran was referred to the Smoking Clinic in an effort 
to stop smoking.

VAMC medical records from May 1994 to October 1994 show that 
the veteran was diagnosed and treated for squamous cell 
carcinoma of the left true vocal cord with metastasis to the 
lymph node.  The veteran underwent a laryngectomy.  
Subsequently, he was evaluated by the Smoking Clinic and 
placed on Transderm nicotine patches.  He enrolled in a 6-
session smoking cessation program.  By the third week, he 
reported no cigarette use.  

The Board notes that the claims folder contains no medical 
evidence of nicotine dependence.  As indicated previously, 
nicotine dependence is a disease, specifically a psychiatric 
disability.  A service-connection claim must be accompanied 
by evidence which establishes that the veteran currently has 
the claimed disability. Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  It is the veteran's burden to submit 
evidence of a current disability.  The Board notes that the 
veteran has attempted to stop smoking several times; however, 
there is no diagnosis of nicotine dependence contained in the 
medical evidence.  The absence of such evidence makes the 
claim not plausible and, therefore, not well-grounded.

The Board has considered statements of the veteran in the 
claims folder are to the effect that he never smoked before 
service; that cigarettes were provided to him in his rations; 
that he smoked the cigarettes in service; and that he 
currently has nicotine dependence due to tobacco use in 
service.  However, this lay evidence is not sufficient to 
support a claim for service connection of a disability based 
on medical causation, as the veteran is not competent to 
render medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In this case, there is no competent medical evidence of 
nicotine dependence due to tobacco use that began while in 
service.  Hence, the claim for service connection for 
nicotine dependence is not plausible.  Accordingly, the 
veteran's claim is denied as not well grounded.  The Board 
has considered post service private and VA medical records 
that have recorded a history of smoking dating to the 1940s.  
However, evidence simply recorded by a medical examiner, 
unenhanced by any additional medical comment by the examiner 
does not constitute competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Similarly, this recorded 
history does not indicate that he has a current nicotine 
dependency disorder which began in service.

The veteran is advised that he may reopen his claim at any 
time by notifying the RO of such an intention and submitting 
supporting evidence.  


ORDER

Service connection for nicotine dependence is denied.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

